Order entered October 9 , 2012




                                              In The
                                    Court of Ztppeato
                           liftb 3Biotritt of Vrexao at Mattati
                                       No. 05-12-00646-CR

                       ROBERT TRACY WARTERFIELD, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F10-61655-Y

                                             ORDER

       Appellant's October 19, 2012 second motion for extension of the time to file appellant's

brief is DENIED.

       We ORDER the trial court to conduct a hearing to determine why appellant's brief has

not been filed. In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute the appeal, whether

appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeal.

See TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant's presence at the hearing,

the trial court shall conduct the hearing in appellant's absence.   See Meza v. State, 742 S.W.2d
708 (Tex. App.—Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court
is ORDERED to take such measures as may be necessary to assure effective representation,

which may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this


order.

                This appeal is ABATED to allow the trial court to comply with the above order.

The appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whicheveris earlier. -



                                                    DAVID L. BRIDGES
                                                    JUSTICE